              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 1 of 20




          1    WO                                                                                           SC

          2
          3
          4
          5
          6                        IN THE UNITED STATES DISTRICT COURT
          7                              FOR THE DISTRICT OF ARIZONA
          8
          9     Jerry Castro Garza,                               No. CV 19-05190-PHX-JAT (ESW)
         10                           Plaintiff,
         11     v.                                                ORDER
         12
                Officer CS516, et al.,
         13
                                      Defendants.
         14
         15           Plaintiff Jerry Castro Garza, who is confined in the Arizona State Prison Complex-
         16    Lewis, in Buckeye, Arizona, filed a pro se civil rights Complaint pursuant to 42 U.S.C.
         17    § 1983 (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2). The Court
         18    granted the Application and dismissed the Complaint with leave to amend (Doc. 6).
         19    Plaintiff has filed a First Amended Complaint (Doc. 16) after being granted extensions of
         20    time to do so. The Court will dismiss the First Amended Complaint with leave to amend.
         21    I.     Statutory Screening of Prisoner Complaints
         22           The Court is required to screen complaints brought by prisoners seeking relief
         23    against a governmental entity or an officer or an employee of a governmental entity. 28
         24    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
         25    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
         26    relief may be granted, or that seek monetary relief from a defendant who is immune from
         27    such relief. 28 U.S.C. § 1915A(b)(1)-(2).
         28           A pleading must contain a “short and plain statement of the claim showing that the


JDDL-K
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 2 of 20




          1    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
          2    not demand detailed factual allegations, “it demands more than an unadorned, the-
          3    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
          4    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
          5    conclusory statements, do not suffice.” Id.
          6           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
          7    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
          8    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
          9    that allows the court to draw the reasonable inference that the defendant is liable for the
         10    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         11    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         12    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         13    allegations may be consistent with a constitutional claim, a court must assess whether there
         14    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         15           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         16    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         17    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         18    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         19    U.S. 89, 94 (2007) (per curiam)).
         20           If the Court determines that a pleading could be cured by the allegation of other
         21    facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         22    of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
         23    Plaintiff’s First Amended Complaint will be dismissed for failure to state a claim, but
         24    because it may possibly be amended to state a claim, the Court will dismiss it with leave
         25    to amend.
         26    II.    First Amended Complaint
         27           In his four-count First Amended Complaint, Plaintiff alleges claims for denial of
         28    constitutionally adequate medical care while he was confined in a Maricopa County Jail.


JDDL-K
                                                              -2-
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 3 of 20




          1    Plaintiff sues the following employees of Maricopa County Correctional Health Services
          2    (CHS): Nurses Veronica CS 516, Kathy, Rosie, Stacy, and Grace, and healthcare provider
          3    Jane Doe, all of whom worked at the Fourth Avenue Jail. Plaintiff seeks injunctive,
          4    compensatory, and punitive relief.1
          5           Plaintiff alleges the following facts in Count I of his First Amended Complaint:
          6           On July 13, 2019, Nurse Veronica, a medication nurse, gave Plaintiff two pills2 that
          7    were supposed to be given to a different prisoner and “forced” Plaintiff to swallow them
          8    or face discipline. (Doc. 16 at 5.) Plaintiff took the pills and began to suffer “adverse
          9    health complications.” (Id.) Specifically, Plaintiff suffered stomach pain and informed the
         10    pod officer; Plaintiff was taken to medical. Plaintiff claims that “Nurse Veronica CS516”
         11    did not take precautions with respect to medications that she gave him or take reasonable
         12    measures to abate the risk that improper medications had been dispensed.
         13           In the medical unit, Nurse Kathy saw Plaintiff but “did not take precautions or
         14    priorities as to wrong meds,” despite Plaintiff alerting her that he had been given the wrong
         15    medications. (Id.) Nurse Kathy disregarded Plaintiff’s “cry for help” and sent him back
         16    to his cell. Shortly after returning to his cell, Plaintiff felt dizzy, passed out, “busted [his]
         17    eyebrow open,” and regained consciousness in a pool of blood with officers and nurses,
         18    who took him back to medical. Nurse Kathy cleaned Plaintiff’s face. Plaintiff told her the
         19
         20           1
                         Because Plaintiff is no longer confined in a Maricopa County Jail, injunctive relief
         21    from any of the Defendants is not available.
                      2
                             In his Complaint, Plaintiff identified the medication as Tegretol, or
         22    carbamazepine, which is used
         23           . . . to control certain types of seizures in people with epilepsy. It is also used
                      to treat trigeminal neuralgia (a condition that causes facial nerve pain).
         24           Carbamazepine extended-release capsules (Equetro brand only) are also used
         25           to treat episodes of mania (frenzied, abnormally excited or irritated mood) or
                      mixed episodes (symptoms of mania and depression that happen at the same
         26           time) in patients with bipolar I disorder (manic-depressive disorder; a disease
         27           that causes episodes of depression, episodes of mania, and other abnormal
                      moods).
         28    See https://medlineplus.gov/druginfo/meds/a682237.html#why (last accessed June 12,
               2020).

JDDL-K
                                                             -3-
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 4 of 20




          1    medication that he had taken had caused him to pass out and that he feared for his life.
          2    Plaintiff was again sent back to his cell without treatment for being given the wrong
          3    medication.
          4            About 30 minutes later, Plaintiff started vomiting and suffering from diarrhea, again
          5    passed out, and suffered a seizure. Plaintiff was found by an officer and taken back to
          6    medical for the third time. Nurses Grace, Rosie, and Stacy saw Plaintiff. Plaintiff states
          7    that “I was not [sic] treated deliberately indifferent to my serious medica[l] need.” (Id. at
          8    6.)
          9            Based on the facts contained in Count I, Plaintiff claims in Count II that Nurse
         10    Kathy failed to take reasonable measures to abate the risk of Plaintiff receiving the wrong
         11    medication, such as sending him to the hospital to have his stomach pumped, which might
         12    have prevented the injuries Plaintiff suffered when he passed out resulting in a facial scar.
         13    He claims that the “Defendants involved were indifferent to [his] serious medical needs.”
         14    (Id. at 7.)
         15            Based on the facts alleged in Count I, Plaintiff claims in Count III that Defendant
         16    Doe Provider refused to see Plaintiff after he passed out and hurt his eye because she was
         17    going home. He claims that she failed to send him to the hospital, which could have
         18    avoided “further trauma” to him. He claims Defendant Doe was indifferent to his serious
         19    medical needs.
         20            Based on the facts alleged in Count I, Plaintiff claims in Count IV that Nurses
         21    Rosie, Stacy, and Grace refused to send him to the hospital for a Cat scan and refused to
         22    have his blood tested to see if he was having an allergic reaction or had overdosed as a
         23    result of the erroneous medication. He claims “Defendants” involved were indifferent to
         24    his serious medical needs. As his injury, Plaintiff claims inadequate healthcare and
         25    negligence resulting in physical injuries to his head, which caused him to suffer migraines,
         26    vision loss, a scar, anxiety, and mental health problems.
         27    III.    Failure to State a Claim
         28            To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants


JDDL-K
                                                           -4-
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 5 of 20




          1    (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
          2    (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
          3    2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
          4    1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
          5    as a result of the conduct of a particular defendant and he must allege an affirmative link
          6    between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
          7    72, 377 (1976).
          8           To state a claim against a defendant, “[a] plaintiff must allege facts, not simply
          9    conclusions [to] show that an individual was personally involved in the deprivation of his
         10    civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). For an individual
         11    to be liable in his or her official capacity, a plaintiff must allege injuries resulting from a
         12    policy, practice, or custom of the agency over which that individual has final policy-making
         13    authority. See Cortez v. County of Los Angeles, 294 F.3d 1186, 1188 (9th Cir. 2002). In
         14    addition, there is no respondeat superior liability under § 1983, so a defendant’s position
         15    as the supervisor of someone who allegedly violated a plaintiff’s constitutional rights,
         16    absent more, does not make him liable. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691
         17    (1978); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A supervisor in his personal
         18    capacity “is only liable for constitutional violations of his subordinates if the supervisor
         19    participated in or directed the violations, or knew of the violations and failed to act to
         20    prevent them.” Taylor, 880 F.2d at 1045. Further, under Ninth Circuit law, a defendant
         21    can be liable for failure to act. Id.
         22           Plaintiff alleges claims for denial of constitutionally adequate medical care. The
         23    Ninth Circuit Court of Appeals has held that “claims for violations of the right to adequate
         24    medical care ‘brought by pretrial detainees against individual defendants under the
         25    Fourteenth Amendment’ must be evaluated under an objective deliberate indifference
         26    standard.” Gordon v. County of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018) (quoting
         27    Castro v. County of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016)). To state a medical
         28    care claim, a pretrial detainee must show


JDDL-K
                                                            -5-
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 6 of 20




          1           (i) the defendant made an intentional decision with respect to the conditions
                      under which the plaintiff was confined; (ii) those conditions put the plaintiff
          2           at substantial risk of suffering serious harm; (iii) the defendant did not take
                      reasonable available measures to abate that risk, even though a reasonable
          3
                      official in the circumstances would have appreciated the high degree of risk
          4           involved—making the consequences of the defendant’s conduct obvious;
                      and (iv) by not taking such measures, the defendant caused the plaintiff’s
          5
                      injuries.
          6
          7    Id. at 1125. “With respect to the third element, the defendant’s conduct must be objectively
          8    unreasonable, a test that will necessarily ‘turn[] on the facts and circumstances of each
          9    particular case.’” Castro, 833 F.3d at 1071 (quoting Kingsley v. Hendrickson, 576 U.S.
         10    389, ___, 135 S. Ct. 2466, 2473 (2015); Graham v. Connor, 490 U.S. 386, 396 (1989)).
         11           The “‘mere lack of due care by a state official’ does not deprive an individual of
         12    life, liberty, or property under the Fourteenth Amendment.” Castro, 833 F.3d at 1071
         13    (quoting Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). A plaintiff must “prove more
         14    than negligence but less than subjective intent—something akin to reckless disregard.” Id.
         15    A mere delay in medical care, without more, is insufficient to state a claim against prison
         16    officials for deliberate indifference. See Shapley v. Nev. Bd. of State Prison Comm’rs, 766
         17    F.2d 404, 407 (9th Cir. 1985).
         18           Plaintiff alleges that Nurse Veronica provided him the wrong medication and forced
         19    him to take it by threatening him with a disciplinary if he refused. Plaintiff does not allege
         20    the medication he was supposed to have been provided and why he was prescribed that
         21    medication. Plaintiff also fails to allege facts to support that Veronica failed to take any
         22    required precautions before dispensing the medication to him. The mere failure to confirm
         23    that she had provided Plaintiff the correct medication, while negligent, is not sufficient to
         24    support that she acted with reckless indifference, particularly given that the appearance of
         25    many medications differs depending on the manufacturer. Absent more, Plaintiff fails to
         26    allege facts to support that Nurse Veronica violated his constitutional rights. Accordingly,
         27    Count I will be dismissed.
         28           In Count II, Plaintiff claims that Nurse Kathy failed to take reasonable measures to


JDDL-K
                                                           -6-
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 7 of 20




          1    abate the risk to him from taking the wrong medication, such as sending him to the hospital
          2    to have his stomach pumped, and sent him back to his cell, where he subsequently passed
          3    out and struck his head. (Id. at 7.) Plaintiff does not allege that Nurse Kathy knew that he
          4    had been given the wrong medication, knew what the medication was, or knew that the
          5    medication was likely to cause him to suffer adverse effects, such that her failure to take
          6    other steps rose to the level of reckless disregard. Accordingly, Plaintiff fails to state a
          7    claim in Count II.
          8           In Count III, Plaintiff alleges that the Doe Provider refused to see Plaintiff after he
          9    had passed out and injured his eye because she was going home. Plaintiff does not allege
         10    facts to support that Doe Provider’s refusal to see him, when nursing staff were available,
         11    rose to the level of reckless disregard. By that time, Plaintiff had regained consciousness,
         12    and while Plaintiff sustained a cut to his eyebrow, he does not allege facts to support that
         13    this injury was so severe that Doe Provider’s decision to let Plaintiff be treated by nursing
         14    staff constituted reckless disregard. He does not, for example, allege that he required
         15    sutures. Accordingly, Plaintiff fails to state a claim in Count III and it will be dismissed.
         16           In Count IV, Plaintiff claims that Nurses Rosie, Stacy, and Grace refused to send
         17    Plaintiff to the hospital for a Cat scan and refused to have his blood tested to see if he was
         18    having an allergic reaction or had overdosed as a result of the erroneous medication.
         19    Plaintiff does not allege that they knew that he had been given the wrong medication and
         20    what it was or that in spite of such knowledge, that they disregarded the risk of further
         21    adverse effects by not having a Cat scan performed or having his blood tested. Plaintiff
         22    also does not allege facts to support that these individuals recklessly disregarded the risk
         23    of his claimed injuries or that such injuries would have been ameliorated if he had received
         24    a Cat scan or had his blood tested. Accordingly, Plaintiff fails to state a claim in Count IV
         25    and it will be dismissed.
         26    IV.    Leave to Amend
         27           For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
         28    for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may


JDDL-K
                                                           -7-
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 8 of 20




          1    submit a second amended complaint to cure the deficiencies outlined above. The Clerk of
          2    Court will mail Plaintiff a court-approved form to use for filing a second amended
          3    complaint. If Plaintiff fails to use the court-approved form, the Court may strike the second
          4    amended complaint and dismiss this action without further notice to Plaintiff.
          5           Plaintiff must clearly designate on the face of the document that it is the “Second
          6    Amended Complaint.” The second amended complaint must be retyped or rewritten in its
          7    entirety on the court-approved form and may not incorporate any part of the original
          8    Complaint or First Amended Complaint by reference. Plaintiff may include only one claim
          9    per count.
         10           A second amended complaint supersedes the original Complaint and First Amended
         11    Complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
         12    Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
         13    will treat the original Complaint and First Amended Complaint as nonexistent. Ferdik,
         14    963 F.2d at 1262. Any cause of action that was raised in the original Complaint or First
         15    Amended Complaint and that was voluntarily dismissed or was dismissed without
         16    prejudice is waived if it is not alleged in a second amended complaint. Lacey v. Maricopa
         17    County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
         18    V.     Warnings
         19           A.     Release
         20           If Plaintiff is released while this case remains pending, and the filing fee has not
         21    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         22    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         23    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         24    result in dismissal of this action.
         25           B.     Address Changes
         26           Plaintiff must file and serve a notice of a change of address in accordance with Rule
         27    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         28    relief with a notice of change of address. Failure to comply may result in dismissal of this


JDDL-K
                                                           -8-
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 9 of 20




          1    action.
          2              C.     Possible “Strike”
          3              Because the First Amended Complaint has been dismissed for failure to state a
          4    claim, if Plaintiff fails to file a second amended complaint correcting the deficiencies
          5    identified in this Order, the dismissal may count as a “strike” under the “3-strikes”
          6    provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may not bring
          7    a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915 “if the
          8    prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,
          9    brought an action or appeal in a court of the United States that was dismissed on the
         10    grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
         11    granted, unless the prisoner is under imminent danger of serious physical injury.” 28
         12    U.S.C. § 1915(g).
         13              D.     Possible Dismissal
         14              If Plaintiff fails to timely comply with every provision of this Order, including these
         15    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         16    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         17    the Court).
         18    IT IS ORDERED:
         19              (1)    The First Amended Complaint (Doc. 16) is dismissed for failure to state a
         20    claim. Plaintiff has 30 days from the date this Order is filed to file a second amended
         21    complaint in compliance with this Order.
         22              (2)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
         23    of Court must, without further notice, enter a judgment of dismissal of this action with
         24    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         25    and deny any pending unrelated motions as moot.
         26    ....
         27    ....
         28    ....


JDDL-K
                                                              -9-
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 10 of 20




          1           (3)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          2    civil rights complaint by a prisoner.
          3           Dated this 19th day of June, 2020.
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                           - 10 -
      Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 11 of 20



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 12 of 20



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 13 of 20




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 14 of 20




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                  Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 15 of 20



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
               Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 16 of 20




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
            Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 17 of 20



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
            Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 18 of 20



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 19 of 20



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:19-cv-05190-JAT--ESW Document 17 Filed 06/19/20 Page 20 of 20



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
